Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1)	Applicant’s election of Group I claims 31-49, 52 and 53 in the reply filed on
1-5-22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
EXAMINER'S AMENDMENT
2)	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Cancel claims 54-57.

This application is in condition for allowance except for the presence of claims 54-56 directed to Group II described in restriction dated 9-19-19 and claim 57 directed to Group II described in restriction dated 12-8-21, both non-elected without traverse.  With respect to "without traverse", see election filed 11-15-19, paragraph 12 of non-final office action dated 8-20-20, election filed 1-5-22 and paragraph 1 of this office action.  Accordingly, claims 54-57 been cancelled.



3)	With respect to applicant's description in the RCE filed 9-7-21 of the interview on 8-24-21, examiner comments: INTERVIEW RECORD OK.
REASONS FOR ALLOWANCE
4)	The following is an examiner’s statement of reasons for allowance:
	In view of the amendment filed 9-7-21, the nonstatutory double patenting rejection over US Patent 9,738,119 has been withdrawn.
	The subject matter described at lines 17-29 of claim 31 is reasonably conveyed by the original disclosure including page 24 lines 14-22 of the original disclosure and FIGURES 3 and 4; it being noted that page 24 lines 14-22 of the specification describes "short cuts 27" and FIGURES 3 and 4 illustrate each cut 27 being substantially shorter in length than the second grooves 21, 26 and illustrate each cut 27 being inclined in an opposite direction, relative to the equatorial plane, than a respective adjacent second groove 21, 26. 
	Although Gallo et al (US D561684) [FIGURE 2] and Japan 596 (JP-2007-331596) [FIGURE 2] disclose a motorcycle tire comprising a tread comprising first grooves and second grooves, the prior art fails to render obvious a motorcycle tire comprising a tread band comprising cuts positioned at axially outermost portion regions of the shoulder portions; wherein each cut is not connected to a groove of the second plurality of grooves: wherein each cut is formed adjacent to a groove of the second plurality of grooves; wherein each cut is substantially shorter in length than the grooves of the second plurality of grooves; and wherein each cut is inclined in an opposite direction, relative to the equatorial plane, than a respective adjacent second groove IN instead of the opposite direction of) as adjacent grooves; it being noted that each "cut" has a length greater than a width and that the length of the "cut" defines the direction of the cut.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 19, 2022